United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3218
                         ___________________________

                              Michael Tee Stokes, Sr.

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                     Scott White; Kearney County, Nebraska

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: September 4, 2018
                            Filed: September 17, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                            ____________

PER CURIAM.

       Nebraska inmate Michael Stokes appeals the district court’s grant of summary
judgment dismissing his pro se 42 U.S.C. § 1983 claims against Kearney County,
Nebraska, and County Sheriff Scott White. Stokes alleges that White was deliberately
indifferent to Stokes’s serious medical needs and treated him differently due to his
race by ignoring repeated requests for medical attention to treat Stokes’s back pain
from May 2014 through January 2015, when Stokes was incarcerated at the Kearney
County jail. The district court dismissed the claims without prejudice based on
Stokes’s failure to exhaust “such administrative remedies as are available,” as the
Prison Litigation Reform Act required. 42 U.S.C. § 1997e(a); see Ross v. Blake, 136
S. Ct. 1850, 1856 (2016). We review the court’s interpretation of § 1997e(a) de novo.
See King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010).

        Stokes’s Amended Complaint generally alleged that his repeated requests and
grievances seeking an MRI and treatment for his worsening back pain were ignored.
In support of their motion for summary judgment, defendants submitted the County’s
Inmate Handbook describing the jail’s grievance procedures, a signed booking form
in which Stokes acknowledged receipt of the handbook, and the entire file of all
Inmate Request Forms and grievances submitted by Stokes while detained at the jail.
The file showed eight written forms submitted by Stokes. Two grievances related to
his back pain. A June 2014 grievance requested an MRI; in the “action taken” section
of the form, a deputy sheriff responded that Stokes should request pain medication and
“[p]ossible clinic visit if problem persists.” In an August 2014 grievance, Stokes
requested a bottom bunk due to his back; the jail responded that he was authorized to
move to the bottom bunk.

       Stokes attached as an exhibit to his Amended Complaint a copy of an Inmate
Request Form that was not in the “entire file” submitted by the County. The document
bears a corrected date of January 5, 2015, and appears to be signed by Stokes. The
handwritten portion requests “medical attention,” but its substance is otherwise
illegible. The “action taken to respond” section is blank. In opposing summary
judgment, Stokes filed an Affidavit declaring:

             Defendant claims . . . plaintiff only submitted two Inmate Request
      Forms regarding his back pain; When in fact Plaintiff has already shown
      a third Inmate Request Form in his amended complaint page No. :20 and


                                         -2-
      plaintiff filed over dozens more defendant has failed to produce as
      requested in plaintiffs’ request for production of documents.

Stokes did not recite the substance of the purported January 2015 request in either the
Amended Complaint or the summary judgment declaration.

       In granting summary judgment, the district court dismissed the claim alleging
race discrimination for failure to exhaust because Stokes did not show that he
submitted any grievance raising that issue. As failure to exhaust is mandatory, we
agree. See Woodford v. Ngo, 548 U.S. 81, 85 (2006). The court rejected Stokes’s
contention that the Kearney County jail grievance procedures were not “available”
within the meaning of 42 U.S.C. § 1997e(a) because Stokes signed a booking form
stating that he received an Inmate Handbook outlining the grievance procedures, and
he filed eight grievances that were promptly handled during his detention at the jail.
Again, we agree. The court then ruled that Stokes failed to exhaust the June and
August 2014 grievances relating to his back pain because he did not appeal the
supervisor’s response, as the grievance procedures required. Again, we agree. See
Porter v. Sturm, 781 F.3d 448, 452 (8th Cir. 2015) (“Porter did not request review of
any issue in the grievance response before asserting his § 1983 claim. Thus, Porter
accepted the final response and did not pursue the . . . grievance process to the final
stage.”).

       Finally, the district court ruled that Stokes failed to properly authenticate the
“unreadable” January 2015 Inmate Request Form attached to his Amended Complaint,
whereas defendants “presented properly authenticated evidence of Plaintiff’s entire file
of grievances, of which Plaintiff’s purported third grievance is not a part.” We review
a district court’s evidentiary rulings for abuse of discretion. See, e.g., United States
v. Needham, 852 F.3d 830, 838 (8th Cir. 2017). We find no abuse of discretion in the
district court’s ruling that the purported January 2015 Inmate Request Form had not
been properly authenticated. Without greater factual detail and authentication, this


                                          -3-
illegible document did not establish that Stokes exhausted available grievance
procedures while detained at the Kearney County jail.

     The judgment of the district court is affirmed.
                    ______________________________




                                     -4-